 
 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION


 
 
OTS Stipulation and Consent Graphic [otsstipulation.jpg]

STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST
 
        WHEREAS, the Office of Thrift Supervision (OTS), acting by and through
its Regional Director for the Central Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed WaterStone Financial Inc., Wauwatosa, Wisconsin,
OTS Docket No. H4398 (Mid-Tier Holding Company) that the OTS is of the opinion
that grounds exist to initiate an administrative proceeding against the Mid-Tier
Holding Company pursuant to 12 U.S.C. § 1818(b);
WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings and loan holding company has
consented to the issuance of an order; and
WHEREAS, the Mid-Tier Holding Company desires to cooperate with the OTS to avoid
the time and expense of such administrative cease and desist proceedings by
entering into this Stipulation and Consent to the Issuance of Order to Cease and
Desist (Stipulation) and, without admitting or denying that such grounds exist,
but only admitting the statements and conclusions in Paragraphs 1-3 below
concerning Jurisdiction, hereby stipulates and agrees to the following terms:


WaterStone Financial Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 1 of 5



 
 

 


Jurisdiction.
 
1. The Mid-Tier Holding Company is a "savings and loan holding company" within
the meaning of 12 U.S.C. § 1813(w)(3) and 12 U.S.C. § 1467a.
 
Accordingly, the Mid-Tier Holding Company is a "depository institution holding
company" as that term is defined in 12 U.S.C. § 1813(w)(1).
 
2. Pursuant to 12 U.S.C. § 1818(b)(9), the "appropriate Federal banking agency"
may initiate cease and desist proceedings against a savings and
 
loan holding company in the same manner and to the same extent as a savings
association for regulatory violations and unsafe or unsound
 
acts or practices.
 
3. Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the "appropriate
Federal banking agency" with jurisdiction to maintain an
 
administrative enforcement proceeding against a savings and loan holding
company. Therefore, the Mid-Tier Holding Company is subject
 
to the authority of the OTS to initiate and maintain an administrative
cease-and-desist proceeding against it pursuant to 12 U.S.C. § 1818(b).
 
OTS Findings of Fact.
 
4. Based on its August 10, 2009 examination of the enterprise consisting of the
Mid-Tier Holding Company and its parent company,
 
Lamplighter Financial, MHC, Wauwatosa, Wisconsin, OTS Docket No. H4397, the OTS
finds that the Mid-Tier Holding Company
 
has engaged in unsafe or unsound practices that resulted in it operating with
insufficient earnings and an inadequate level of
 
capital for its risk profile.
 
Consent.
 
5. The Mid-Tier Holding Company consents to the issuance by the OTS of the
accompanying Order to Cease and Desist (Order).
 
The Mid-Tier Holding Company further agrees to comply with the terms of the
Order upon the Effective Date of the Order and
 
stipulates that the Order
 


WaterStone Financial Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 2 of 5



 
 

 


 
complies with all requirements of law.
 
 
Finality.
 
 
6. The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the Effective
Date, the Order shall be a final order, effective, and fully enforceable by the
 
 
OTS under the provisions of 12 U.S.C. § 1818(i).
 
 
Waivers.
 
 
7. The Mid-Tier Holding Company waives the following:
 
 
(a) the right to be served with a written notice of the OTS's charges against it
as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
 
 
(b) the right to an administrative hearing of the OTS's charges as provided by
12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
 
 
(c) the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
 
 
challenge the validity of the Order; and
 
 
(d) any and all claims against the OTS, including its employees and agents, and
any other governmental entity for the award of fees, costs,
 
 
or expenses related to this OTS enforcement matter and/or the Order, whether
arising under common law, federal statutes, or otherwise.
 
 
OTS Authority Not Affected.
 
8.           Nothing in this Stipulation or accompanying Order shall inhibit,
estop, bar, or otherwise prevent the OTS from taking any other action affecting
the
 
 
Mid-Tier Holding Company if at any time, the OTS deems it appropriate to do so
to fulfill the responsibilities placed upon the OTS by law.
 


WaterStone Financial Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 3 of 5



 
 

 


Other Governmental Actions Not Affected.
 
 
9. The Mid-Tier Holding Company acknowledges and agrees that its consent to the
issuance of the Order is solely for the purpose of resolving the matters
 
 
addressed herein, consistent with Paragraph 8 above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
 
 
any actions, charges against, or liability of the Mid-Tier Holding Company that
arise pursuant to this action or otherwise, and that may be or have been
 
 
brought by any governmental entity other than the OTS.
 
 
Miscellaneous.
 
10. The laws of the United States of America shall govern the construction and
validity of this Stipulation and of the Order.
 
 
11. If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction,
 
 
the validity, legality, and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby, unless the Regional
Director
 
 
in his or her sole discretion determines otherwise.
 
 
12. All references to the OTS in this Stipulation and the Order shall also mean
any of the OTS's predecessors, successors, and assigns.
 
 
13. The section and paragraph headings in this Stipulation and the Order are for
convenience only and shall not affect the interpretation of this Stipulation
 
 
or the Order.
 
 
14. The terms of this Stipulation and of the Order represent the final agreement
of the parties with respect to the subject matters thereof, and
 
 
constitute the sole agreement of the parties with respect to such subject
matters.
 
 
15.           The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director
 
 
or other authorized representative.
 


WaterStone Financial Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 4 of 5



 
 

 


Signature of Directors/Board Resolution.
 
 
16.            Each Director signing this Stipulation attests that he or she
voted in favor of a Board Resolution authorizing the consent of the Mid-Tier
Holding
 
 
Company to the issuance of the Order and the execution of the Stipulation. This
Stipulation may be executed in counterparts by the directors after approval
 
 
of the execution of the Stipulation at a duly called board meeting. WHEREFORE,
the Mid-Tier Holding Company, by its directors, executes this Stipulation.
 
 
WATERSTONE FINANCIAL INC.                          OFFICE OF THRIFT SUPERVISION
Wauwatosa, Wisconsin
 
 
By: 
___________________________________________                                                    By: 
___________________________________________
           Patrick S. Lawton, Chairman                      Daniel T. McKee
                                   Regional Director, Central Region

 
 
By:  ___________________________________________               Date: See
Effective Date on page 1
Thomas E. Dalum, Director                   
 
 
 
By:  ___________________________________________  
Douglas S. Gordon, Director
 
 
 
By:  ___________________________________________ 
Michael L. Hansen, Director
 
 
 
By:  ___________________________________________ 
       Stephen J. Schmidt, Director
 
 


WaterStone Financial Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 5 of 5



 
 

 


 
 